DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This office action is in response to “Claims filed on 9/13/2021”. Applicant’s
amendments of claims 1, 14 and 17; cancellation of claims 3 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2, 4-8, 14-19 are pending wherein claims 1, 14 and 17 are independent. Claims 9-13 and 20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "region" “substantially” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word used to indicate close proximity”, “one thickness lying over or under another”, “an area having no definite boundaries” “being largely but not wholly that which is specified” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0079557A1 hereinafter Kim).
Regarding Claim 1, Kim discloses in Fig 2:  An organic electroluminescence device comprising: 
a first electrode (FIRST ELECTRODE);
a hole transport region (HTL/LOW WORK FUNCTION METAL COMPOUND) disposed on the first electrode [0066-0067]; 
an emission layer (EML) disposed on the hole transport region; 
an electron transport region (ETL/EIL) disposed on the emission layer [0068,0069]; and 
a second electrode (SECOND ELECTRODE) disposed on the electron transport region,
wherein the hole transport region (HTL/LOW WORK FUNCTION METAL COMPOUND) comprises a first hole injection layer (LOW WORK FUNCTION METAL COMPOUND) comprising a metal halogen compound, the metal halogen compound comprises a halogen atom bonded to at least one of an alkali-metal, an alkali-earth metal, and a lanthanide metal,
wherein the metal halogen compound has a dipole moment of 1.6D (debye) or more and a work function value of 4.0 eV or less [0040], and


Regarding Claim 2, Kim discloses in Fig 2:  The organic electroluminescence device of claim 1, wherein the dipole moment of the metal halogen compound is less than 150 D. Examiner notes that the metal halogen compounds disclosed by Kim in [0041-0043] are same as that disclosed by Applicant in [0066] and hence they would possess the same dipole moment characteristics as claimed.

Regarding Claim 4, Kim discloses in Fig 2: The organic electroluminescence device of claim 1, wherein the metal halogen compound has an interatomic bonding energy of 180 KJ/mol or more and 1200 KJ/mol or less. Examiner notes that the metal halogen compounds disclosed by Kim in [0041-0043] are same as that disclosed by Applicant in [0066] and hence they would possess the interatomic boning energy values as claimed.

Regarding Claim 5, Kim discloses in Fig 2:  The organic electroluminescence device of claim 1, wherein: 
the alkali-metal comprises at least one of Li, Na, K, Rb, and Cs (Group 1: alkali metals in the periodic table); 
the alkali-earth metal comprises at least one of Be, Mg, Ca, Sr, and Ba (Group II: alkaline earth metals in the periodic table); 

the halogen atom comprises at least one of F, Cl, Br, and I [0041-0043].

Regarding Claim 6, Kim discloses in Fig 2:  The organic electroluminescence device of claim 1, wherein the metal halogen compound comprises KI [0043].

Regarding Claim 7, Kim discloses in Fig 2: The organic electroluminescence device of claim 1, wherein the first hole injection layer (LOW WORK FUNCTION METAL COMPOUND) is disposed directly on the first electrode (FIRST ELECTRODE) [0070].

Regarding Claim 8, Kim discloses in Fig 2: The organic electroluminescence device of claim 1, wherein a thickness of the first hole injection layer (LOW WORK FUNCTION METAL COMPOUND) is 1 A or more and 30 A or less [0050].

Regarding Claim 17, Kim discloses in Fig 2: A display device comprising a plurality of organic electroluminescence devices, wherein each of the organic electroluminescence devices comprises:
a first electrode (FIRST ELECTRODE);
a hole transport region (HTL/LOW WORK FUNCTION METAL COMPOUND) disposed on the first electrode; 
an emission layer (EML) disposed on the hole transport region; 
an electron transport region (ETL/EIL) disposed on the emission layer; and 

wherein the hole transport region comprises a first hole injection layer (LOW WORK FUNCTION METAL COMPOUND) comprising a metal halogen compound having a dipole moment of 1.6 D(debye) or more, the metal halogen compound [0041-0043] comprising a halogen atom bonding with a low-work function metal having work function value of 4.0eV or less, and
wherein the first hole injection layer (LOW WORK FUNCTION METAL COMPOUND)  is substantially free of an organic compound (metal halides are disclosed by Kim as the hole injection layer and hence are free of organic materials)[0067]. Examiner notes that the metal halogen compounds disclosed by Kim in [0041-0043] are same as that disclosed by Applicant in [0066] and hence they would possess the low work function values as claimed [0034-0036, 0040, 0042, 0043, 0067].

Regarding Claim 18, Kim discloses in Fig 2: The display device of claim 17, wherein the dipole moment of the metal halogen compound is less than 150 D (debye). Examiner notes that the metal halogen compounds disclosed by Kim in [0041-0043] are same as that disclosed by Applicant in [0066] and hence they would possess the same dipole moment characteristics as claimed.

Regarding Claim 19, Kim discloses in Fig 2: The display device of claim 17, wherein the low-work function metal comprises at least one of Li, Na, K, Rb, Cs, Be, .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0079557A1 hereinafter Kim) and in view of Fang et al (US 9,455,406 B2 hereinafter Fang)
Regarding Claim 14, Kim discloses in Fig 2: An organic electroluminescence device comprising:
a first electrode (FIRST ELECTRODE);
a hole transport region (HTL/LOWWORK FUNCTION METAL COMPOUND) disposed on the first electrode;
an emission layer (EML) disposed on the hole transport region;
an electron transport region (ETL/EIL) disposed on the emission layer; and
a second electrode (SECOND ELECTRODE) disposed on the electron transport region [0034-0036, 0040, 0042,0043, 0067],
wherein the hole transport region comprises a hole transport layer (HTL); and
.a hole injection layer (LOW WORK FUNCTION METAL COMPOUND) containing a metal halogen compound represented by the following formula: XmYnZq. wherein in the formula, X and Y are each independently an alkali-metal, an alkali-earth metal, or a lanthanide metal, Z is a halogen atom, m and n are each independently an integer of 0 to 5, and at least one of m or n is an integer of 1 or larger, and q is an integer of 1 to 5 [0041-0043], and

Kim does not disclose: a hole transport layer (HTL) comprising atleast one of a carbazole-based derivative, a fluorine-based derivative, and a triphenylamine-based derivative.
However, Fang in a similar device teaches in Col 4 lines 29-33 that the hole transport layer comprises a carbazole based derivative (TCTA).
References Kim and Fang are analogous art because they both are directed to Organic light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Fang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Fang so that a hole transport layer (HTL) comprising atleast one of a carbazole-based derivative as taught by Fang in Kim’s device since, this is a common material used for hole transport due to it’s ability to move holes from HIL into the light emitting layer.

Regarding Claim 15, Kim and Fang disclose: The organic electroluminescence device of claim 14, Kim further discloses: wherein the metal halogen compound has a dipole moment of 1.6 D (debye) or more and 150 D or less. Examiner notes that the metal halogen compounds disclosed by Kim in [0041-0043] are same as that disclosed by Applicant in [0066] and hence they would possess the same dipole moment characteristics as claimed.

Regarding Claim 16, Kim and Fang disclose: The organic electroluminescence device of claim 14, Kim further discloses:  wherein: the alkali-metal comprises at least one of Li, Na, K, Rb, and Cs (Group I in periodic table);
the alkali-earth metal comprises at least one of Be, Mg, Ca, Sr, and Ba (Group II in periodic table) [0093]; 
the lanthanide metal comprises at least one of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu [0094]; and
the halogen atom comprises at least one of F, Cl, Br, and I [0041-0043].

Response to Arguments
Applicant’s arguments with respect to claim 1, 14 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Kim and Kim3 eferences in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Kim et al (US 2016/0079557A1) and Fang et al (US 9,455,406 B2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811